Citation Nr: 0825682	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  99-11 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensation for left eye blindness 
pursuant to 38 U.S.C.A. § 1151.

2.  Entitlement to an increased rating for hearing loss, 
currently rated as 70 percent disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently 50 percent disabling.

4.  Entitlement to an increased rating for a deviated nasal 
septum, currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served from November 1939 to February 1946.  He 
is a survivor of the December 7, 1941, attack on Pearl 
Harbor.

This appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO) that, in pertinent part, denied 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for blindness of the left eye.  In November 
2001, the Board remanded the case to the RO for additional 
evidentiary development.

A June 2005 Board decision denied the veteran's claim of 
entitlement to compensation for left eye blindness under the 
provisions of 38 U.S.C.A. § 1151.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court), which granted a joint motion for remand (joint 
motion) in October 2006.  

This appeal also comes before the Board from a RO rating 
decision of August 2007 which denied increased rating claims 
for hearing loss, post traumatic stress disorder, and a 
deviated nasal septum.  The August 2007 rating decision also 
denied entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  Consistent with the instructions below, 
VA will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  The veteran's claim for compensation pursuant to 
38 U.S.C.A. § 1151 was received by VA on September 30, 1997.  

2.  The veteran's left eye blindness is not the result of 
VA's failure to timely diagnose and properly treat an injury 
or disease.

3.  An additional disability, characterized as left eye 
blindness, is not shown to have resulted from VA treatment.  

4.  The veteran's hearing loss is not worse than Level VIII 
hearing acuity in the right ear or worse than Level XI 
hearing acuity in the left ear.  

5.  The veteran's post traumatic stress disorder is not 
manifested by more than occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

6.  The veteran's deviated nasal septum is rated at the 
maximum schedular rate for a traumatic injury of the nasal 
septum, and there is no evidence that it necessitated 
frequent hospitalization or caused a marked impact on 
employment.



CONCLUSIONS OF LAW

1.  The criteria for compensation, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for left eye blindness have not been 
met.  38 U.S.C.A. §§ 1110, 1151, 5103, 5103A, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.358 (1996).

2.  A rating in excess of 70 percent for hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
20002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.85, 4.86, 
Diagnostic Code 6100 (2007).

3.  A rating in excess of 50 percent for post traumatic 
stress disorder is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Code 
9411 (2007).

4.  The criteria for a rating higher than 10 percent for a 
deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b); 38 C.F.R.§§ 3.321, 4.97, Code 
6502 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2001 and 
November 2003 correspondence (38 U.S.C.A. § 1151 claim), and 
in a February 2004 supplemental statement of the case 
(38 U.S.C.A. § 1151 claim) of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 

As concerning the increased rating claims now before the 
Board, a January 2008 statement of the case informed the 
veteran of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The statement 
of the case provided the specific rating criteria which would 
provide bases for the respectively sought increased ratings.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The 1151 claim was readjudicated in an October 2007 
supplemental statement of the case.  A March 2006 letter 
provided adequate notice of how effective dates are assigned.  
While the appellant did not receive full notice prior to the 
initial decisions, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  In light of the 
above discussed evidence and the record on appeal, the Board 
finds that any suggestion that the notice provided to the 
veteran was in any manner prejudicial has been rebutted.

Factual Background

The veteran asserts that he has left eye blindness as a 
result of VA medical care.  He in effect claims that VA 
medical personnel failed to evaluate/examine him in a timely 
manner to determine the etiology of his left eye blindness.  
He also argues that a letter received by VA on September 30, 
1997, constituted an informal claim for his sought after 
38 U.S.C.A. § 1151 benefits.  See May 2006 Brief of Appellant 
to the Court.  He also essentially contends that the 
disability ratings currently assigned to his various service-
connected disabilities do not reflect the current level of 
disability.  See May 2008 letter from veteran's attorney.

38 U.S.C.A. § 1151 Claim

An August 21, 1996, VA progress note shows that the veteran 
complained of blurry and hazy vision, lasting five to six 
hours.  Nasal defects, described as "suspicious," were 
reported.  He denied any dimming of vision.  The supplied 
diagnoses were bilateral chronic open angle glaucoma, 
questionable right eye progression; and symptoms of 
intermittent blur.

The veteran was hospitalized at a VA medical center on 
February 28, 1997, with a history of glaucoma.  He reported 
that on the night prior to admission he awoke to loss of left 
eye vision, and that this loss was still present on the 
morning of February 28, 1997.  He stated that five months 
prior he had a similar episode of blindness that resolved 
spontaneously after two to three hours.  Interestingly, there 
is at least one record showing that the veteran stated that 
he did not seek any medical help following this earlier 
incident.  See March 1, 1997, VA progress note.  Physical 
examination in February and March 1997 included a magnetic 
resonance angiogram of the head and neck vessels which 
revealed a complete occlusion of the origin of the left 
internal carotid artery.  The veteran was diagnosed with a 
central retinal artery occlusion.

In April 1997, the veteran underwent a right carotid 
endarterectomy due to bilateral carotid artery disease.  See 
private medical records from University Hospital, State 
University of New York at Stony Brook.  

Notwithstanding the above noted clinical findings, the 
veteran alleges that a couple of months prior to his February 
1997 VA treatment he presented to VA with similar symptoms.  
He alleges that at this earlier visit he was not evaluated or 
examined because his sight had been restored.  In August 
2001, the veteran testified that the above-mentioned 
treatment incident (documented to have occurred in February 
1997) occurred in November 1997.  Regardless, the veteran, in 
essence, claims that left eye blindness is due to a VA 
examiner's failure to evaluate/examine him to determine the 
etiology of his acute left eye blindness.  

As part of the October 2006 joint motion the parties agreed 
that the Board "should have discussed whether a letter 
submitted to the regional office ("RO") by Appellant in 
September 1997 constituted a claim for benefits under 
38 U.S.C. § 1151."  See page one of joint motion.  The Board 
agrees, and finds that it does constitute a claim.  

Review of a handwritten letter by the veteran to VA, dated 
stamped September 30, 1997, in large part concerns his claim 
of entitlement to an increased rating for his deviated 
septum.  Language on the second page of the letter, however, 
shown as part of a postscript, urges the RO to excuse his 
handwriting as he was "blind in one eye because of 
malpractice of [and] at St[.] Alban's [VA] hospital in March 
of 1997."  "1151" is handwritten in the margin, in a 
different color ink (red) than the letter was written in 
(blue).  

The veteran, via a letter prepared and submitted by the 
Disabled American Veterans on October 30, 1997, sought 
entitlement to "blindness in an eye under 38 USC 1151."  

An October 2002 medical opinion from the chief of the New 
York, New York VA Medical Center Ophthalmology Section 
reported, following his review of the medical record, that 
there was no evidence of VA carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault, 
etc.

The opining physician indicated that the veteran's blindness 
was due to a central retinal artery occlusion.  The occlusion 
resulted from plaque breaking off of an atherosclerotic blood 
vessel and lodging in a smaller blood vessel.  In this case, 
the central retinal artery.  The physician added that a 
central retinal occlusion was documented to have occurred on 
February 28, 1997, and that there was no direct documentation 
of anything in the medical record that would have been 
consistent with carotid occlusive disease.  While the veteran 
claims a prior two-hour episode of left eye vision loss 
preceding the central retinal occlusion, and while he claims 
to have been dismissed out of hand by a VA Medical Center, no 
record of such a visit is available.  

In June 2005, the Board denied the veteran's claim for 
compensation benefits for left eye blindness pursuant to 
38 U.S.C.A. § 1151.  

Shortly after the Board's June 2005 denial of the veteran's 
38 U.S.C.A. § 1151 claim, a June 2005 letter from a private 
physician was associated with the record.  This letter 
indicates that "[a]fter a discussion with [the veteran] 
about the February 1997 incident, and if it is true of what 
he stated, I believe the physician involved in the case acted 
inappropriately.  I feel that the physician should have 
examined [the veteran] and send him for appropriate 
testing."  

As noted by the October 2006 joint motion, at page two, 
"[i]n 1997, § 1151 was amended to incorporate a fault 
requirement, but that amendment only applied to claims filed 
on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996); see also Brown v. 
Gardner, 513 US 115 (1994)."  

As also noted by the joint motion, and pertinent to the 
above-mentioned August 1996 VA outpatient medical findings, 
it was determined that a medical opinion was needed, as the 
"Secretary cannot determine whether these symptoms 
[exhibited in August 1996] may have been related to a carotid 
artery occlusion...."  See page three of joint motion.  

The veteran was afforded a VA eye examination in October 
2007.  The veteran described the treatment he received by VA 
in August 1996 (discussed above), and added that he went to 
St. Alban's VA Medical Center the next day, spoke to a 
physician, who, while asking the veteran a lot of questions, 
did not treat him.  The veteran later was noted to have been 
treated in February 1997 with an acute loss of vision and was 
found to have suffered a central retinal artery occlusion.  
Further evaluation led to findings of 100 percent occlusion 
of the left carotid artery and 80 percent occlusion of his 
right carotid artery.  

Examination showed vision of 20/40 in the right eye and 
finger counting at one foot with the left eye with eccentric 
fixation.  The examiner opined that the veteran's left eye 
blindness was not directly due to occlusion of the left 
carotid artery, but rather the result of occlusion to the 
central left eye retinal artery.  The physician added that 
because of the collateral circulation in the brain a total 
occlusion of a carotid artery does not necessarily affect the 
vision in the eye on that side.  

The physician added that the "only treatment record" that 
had symptoms that "might possibly be referable to a left 
carotid occlusion" was an August 21, 1996 VA eye clinic 
note.  The symptoms were non-specific, but the August 2006 
examiner specifically noted that the veteran denied any 
dimming of his vision, which is usually a symptom of 
occlusive disease.  

The October 2007 physician opined that there was no obvious 
failure of the VA found in the medical record due to 
carelessness, etc. which would have resulted in an earlier 
detection and treatment of the carotid disease.  He mentioned 
that thromboembolic disease resulting in arterial occlusions 
typically present at sudden, total blindness in the eye, and 
that blurring of vision is not a typical symptom of occlusive 
disease.  Based on the veteran's history of just blurred 
vision, the physician stated that there would not be a 
definitive indication to do a work up for thromboembolic 
disease.  The physician mentioned that he had discussed this 
case with a staff neuro-opthalmologist.  He went on to opine 
that, again, the central retinal artery occlusion is 
necessarily the result of the occluded left carotid artery, 
and that there was no way of knowing how long the veteran's 
left carotid artery had been totally occluded.  He added that 
there was no record of the veteran being treated at St. 
Alban's VA medical facility the day after he was seen for 
complaints of poor vision.  

As an initial matter, since the appellant's § 1151 benefits 
claim was filed prior to October 1, 1997, the amendments to 
38 U.S.C.A. § 1151 implemented by section 422(a) of Pub. L. 
No. 104-204, the Department of Veterans Affairs and Housing 
and Urban Development, and Independent Agencies 
Appropriations Act, 1997, 110 Stat. 2874, 2926 (1996) 
(codified at 38 U.S.C.A. § 1151 (West Supp. 2000)), are 
inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 
1997) (Precedent Opinion of the VA General Counsel).

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
section of the regulation implementing 38 U.S.C.A. § 1151 
(formerly § 351), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993), and subsequently appealed to the United States 
Supreme Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Federal Circuit Court of Appeals (see Brown v. Gardner, 513 
U.S. 115 (1994).  

Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States as to the full 
extent to which benefits were authorized under the Supreme 
Court's decision.  A January 20, 1995 memorandum opinion from 
the Office of the Attorney General advised that as to 
required "causal connection," the Supreme Court had 
addressed three potential exclusions from coverage under 38 
U.S.C.A. § 1151.  The opinion explained that:

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself:  if the 
intended connection is limited to 
"proximate causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...What 
the Court...appears to have in mind...is 
not a naturally termed..."risk" at all, 
but rather the certainty or near-
certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:

(b)  Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 

(1)  The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim 
for compensation is based will be 
compared with the subsequent 
physical condition resulting from 
the disease or injury....

(ii)  As applied to medical or 
surgical treatment, the 
physical condition prior to the 
disease or injury will be the 
condition which the specific 
medical or surgical treatment 
was designed to relieve.

(2)  Compensation will not be 
payable under 38 U.S.C. 1151 for the 
continuance or natural progress of 
disease or injuries for which 
the...hospitalization, etc., was 
authorized.

(c)  Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  

(1)  It will be necessary to show 
that the additional disability is 
actually the result of such disease 
or injury or an aggravation of an 
existing disease or injury and not 
merely coincidental therewith.

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of...hospitalization, medical 
or surgical treatment

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Court has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The appellant submitted his 1151 claim in October 1996 and it 
must be considered under the statutory law as it existed 
prior to October 1, 1997.  A review of the record shows the 
veteran was notified of these applicable regulations in a 
March 1999 statement of the case.

After examining the evidence of record, the preponderance of 
the competent evidence shows that the veteran does not have 
an additional disability, or an aggravation of an existing 
disease as a result of VA treatment.  In this respect, there 
is no competent medical evidence of record to suggest that 
the veteran has left eye blindness which was caused or 
aggravated by any VA treatment, nor has any physician 
suggested that any additional disability is the actual result 
of VA treatment.  As noted, the appellant is not required to 
show fault or negligence in medical treatment in order to 
prevail.  Brown.  Still, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit. 

It is significant to note that in 2002, a VA examiner 
ophthalmologist, after reviewing the medical record, 
determined that the veteran's left eye blindness was due to a 
central retinal artery occlusion.  There is no indication 
that the care the appellant received at a VA facility in any 
way caused, aggravated or otherwise contributed to this 
condition.  Indeed, the record shows that the central retinal 
artery occlusion occurred on February 28, 1997.  The veteran 
therefore was provided private medical treatment for this 
disorder in March 1997.

The Board also finds that the veteran's left eye blindness 
was not due to the VA treatment, to include any failure to 
treat or diagnose a disorder.  Rather, any disability is 
shown to be merely coincidental to treatment in August 1996.  
To this, a VA ophthalmologist who examined the veteran in 
October 2007 opined that while the only treatment record on 
file that includes symptoms that "might possibly be 
referable to a left carotid occlusion" was a August 21, 
1996, VA outpatient treatment record, this record also noted 
non-specific symptoms.  The examiner added that the veteran 
in August 1996 did not complain of any vision dimming, which 
is usually a symptom of occlusive disease.  As noted above, 
VA regulations require that it must be shown that an 
additional disability was actually the result of VA treatment 
and not coincidental or a continuation or progression of the 
disability for which treatment was provided.  See 38 C.F.R. 
§ 3.358(c).

VA law, in essence, recognizes that medical treatment may not 
always be successful in alleviating existing symptoms or in 
preventing further symptom deterioration.  Therefore, 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 applicable prior to October 1, 1997, requires 
more than a demonstrated increase in symptoms, it must be a 
result of VA treatment.  That treatment need not be shown as 
having been provided negligently, but there must be shown 
some actual causal relationship between the additional 
disability and the treatment provided.

The medical records do not show that any additional 
disability characterized as left eye blindness which was 
incurred as a result of VA treatment.  The Board notes that 
for compensation under 38 C.F.R. § 3.358 there must be proof 
of an additional disability or some aggravation of an 
existing disorder.  Although there are medical records 
indicating the veteran was seen for vision-related complaints 
before February 28, 1997, this is not sufficient to make an 
additional disability compensable in the absence of proof 
that it was the result of VA treatment.

In this case, there is uncontroverted medical evidence 
finding that the causes of the veteran's left eye blindness 
were other than VA treatment.  The Board finds the opinions 
provided by the VA ophthalmologist in 2002 and 2007 are 
persuasive that the only evidence of any additional 
disability in this case is based solely upon the veteran's 
opinion.

The veteran's primary contention is that non-treatment from a 
VA provider caused his left eye blindness.  In this regard, 
however, the medical cause of left eye blindness is a 
question of medical etiology; therefore, competent medical 
evidence is required.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit.  Because the veteran is a layperson, his 
contention that there is a causal relationship is not 
competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Competent evidence 
in this matter indicates that compensation under 38 U.S.C.A. 
§ 1151 is not warranted for left eye blindness.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim, and that 
compensation for left eye blindness under 38 U.S.C.A. § 1151 
is not warranted.  As such, the Board finds no reasonable 
basis upon which to predicate a grant of the benefits sought 
on appeal.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert.

Increased Rating Claims

A November 1992 VA abbreviated medical record shows that 
nasal obstruction was diagnosed, and that the veteran 
underwent a left nasal valvaloplasty.

A May 1993 VA abbreviated medical record includes a diagnosis 
of a septal perforation.

A May 1995 rating decision notes that an increased rating for 
a nasal deflection was denied.  The 10 percent rating then in 
effect was continued.  

A March 1998 rating decision references December 1, 1992, as 
the effective date for the 10 percent evaluation for a 
deviated nasal septum under Diagnostic Code 6502.  

The Board, in November 2001, denied the veteran's claim for a 
rating in excess of 10 percent for deviated septum.  

Service connection was granted for post traumatic stress 
disorder in May 2004 and a 30 percent evaluation effective 
July 2, 2001, was assigned.  The veteran did not appeal.  

Audiometric findings, accomplished in conjunction with a May 
2002 VA audiology consultation revealed that puretone 
thresholds (in decibels) were:  

 
 
HERTZ 
(Bone/Air 
Conductio
n)
 
 
 
1000
2000
3000
4000
RIGHT
60/60
55/65

65/65
LEFT
50/60
65/65

75/65

As 3000 Hertz findings were not reported, average puretone 
thresholds cannot be accurately reported.  Speech audiometry 
revealed that speech recognition ability was 80 percent in 
the right ear and 64 percent in the left ear.  

An April 2006 VA PTSD examination report shows that post 
traumatic stress disorder was diagnosed, and that a global 
assessment of functioning (GAF) score of 60 was included.  
The veteran reported problems with sleeping, specifically, an 
increased onset latency of sleep.  He also reported intrusive 
thoughts of prior combat experiences.  He denied avoidance 
behavior.  He claimed to be irritable but not to have angry 
outbursts.  The veteran was noted to endorse some exaggerated 
startle response.  There was no clear evidence of 
hypervigilence.  He also endorsed homicidal ideation towards 
an unknown person disturbing him at his home.  

Examination revealed that the veteran to be alert and 
cooperative.  His affect was neutral and his content 
appropriate.  His speech was unremarkable.  The veteran's 
thought process was organized and he was without a thought 
disorder.  The examiner commented that thought content was 
remarkable only for the above-mentioned homicidal ideation.  
The examiner characterized the severity of the PTSD as mild 
to moderate.  A global assessment of functioning score of 60 
was assigned. 

A May 2006 rating decision increased to 50 percent the rating 
assigned to the veteran's post traumatic stress disorder, 
effective from July 2, 2001.

On VA audiological evaluation in 2006, audiometry revealed 
that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
65
65
70
70
LEFT
55
70
75
75

The average puretone thresholds were 67.5 in the right ear, 
and 68.75 in the left ear.  Speech audiometry revealed that 
speech recognition ability was 58 percent in the right ear 
and 28 percent in the left ear.  Testing was noted to show 
moderate to severe right ear sensorineural hearing loss and 
mild to severe sensorineural hearing loss in the left ear.  
Speech recognition was described as poor for the right ear 
and very poor for the left ear.

The report of a September 2006 VA audiology consult note 
shows that puretone thresholds (in decibels) (air conduction) 
were:  



 
 
HERTZ 
(Bone/Air 
Conductio
n)
 
 
 
1000
2000
3000
4000
RIGHT
65/60
65/70
65/65
70/60
LEFT
65/60
65/70
70/65
75/60

The average puretone thresholds were 66.25 in the right ear, 
and 68.75 in the left ear.  Speech audiometry revealed that 
speech recognition ability was 68 percent in the right ear at 
90 decibels and 76 percent in the left ear at 95 decibels.  
The speech recognition findings could not be assessed at 
higher presentation levels as the veteran was unable to 
tolerate them.  Bilateral moderately severe sensorineural 
hearing loss with a slight low frequency conductive overlay 
was reported.  

A July 2006 rating decision granted service connection for 
hearing loss; a 70 percent rating was assigned, effective 
February 23, 2005.  The veteran did not appeal.  

The report of a February 2007 VA otolaryngology outpatient 
note shows that puretone thresholds (in decibels) (air 
conduction) were almost identical to those shown in the 
course of the above-mentioned September 2006 VA audio 
evaluation.  

The report of a February 2007 VA PTSD examination shows that 
PTSD was diagnosed, and that a GAF score of 62 was included.  
The veteran reported suffering from an occasional rare 
flashback, and frequent war-related intrusive thoughts.  He 
denied irritability or anger control problems, but did admit 
to experiencing some road rage.  He did complain of 
hyperarousal and hypervigilence on a constant basis.  He also 
complained of poor concentration, and of a highly exaggerated 
startle response.  He denied problems sleeping.  He did 
mention having severe violent nightmares one to two times a 
month.  He denied anxiety or panic symptoms , but did 
complain of a depressed mood.  He stated that he worried more 
than he did two years ago.

Examination revealed that the veteran to be casually dressed 
and neatly groomed.  He made good eye contact, and speech was 
normal.  Full affect was displayed and was appropriate to 
mood and ideation.  Thought processes were logical, goal 
directed, and coherent.  He did admit to occasional passive 
suicidal thoughts concerning his age and overall health, but 
he denied a plan.  He denied homicidal ideation, and auditory 
or visual hallucinations.  He did complain of some memory 
problems.  Insight and judgment were both described by the 
examiner as good.  The examiner characterized the severity of 
the PTSD as mild to moderate.  He added that no significant 
symptom change was apparent from the last time the veteran 
was 
Examined two years earlier.  The examiner commented that the 
veteran "is retired, so there is no effect on employment 
functioning."

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the instant 
claims seeking higher ratings, the Board must consider which 
diagnostic code or codes are most appropriate for application 
in the veteran's case and provide an explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

Regarding the veteran's claim of entitlement to an increased 
rating for his hearing loss, evaluations for defective 
hearing are based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for bilateral hearing loss, the Rating Schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  Under the revised criteria, where 
there is an exceptional pattern of hearing impairment, a 
rating based on puretone thresholds alone may be assigned.  
38 C.F.R. § 4.86.  Such an "exceptional pattern" is 
demonstrated in the instant case.  See 38 C.F.R. § 4.86(a).  

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The July 2006 VA audiometry findings, reflecting the greatest 
degree of hearing loss, showed that the average puretone 
threshold for the veteran's right ear was 67.5 decibels, and 
speech discrimination was 58 percent.  Under 38 C.F.R. § 
4.85, Table VI, such hearing acuity is characterized as Level 
VIII.  The left ear average puretone threshold was 68.75 
decibels, with 28 percent speech discrimination, resulting in 
Level XI hearing acuity.  Under 38 C.F.R. § 4.85, Table VII 
where there is Level VIII hearing acuity in the better ear 
and Level XI hearing acuity in the poorer ear, a 70 percent 
rating is to be assigned under Code 6100.  The RO applied the 
Rating Schedule accurately, and there is no schedular basis 
for a higher rating.  While an unusual pattern of hearing 
warranting a rating under 38 C.F.R. § 4.86(a) is shown, a 
rating higher than 70 percent is not obtained by utilizing 
Table VIA.  See 38 C.F.R. § 4.85.  The rating to be assigned 
pursuant to this calculation, based on the audiometric 
findings from both VA tests in July and September 2006, is 20 
percent.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed against the objective medical evidence and the 
pertinent rating criteria.

As mentioned, disability ratings for hearing impairment are 
derived by a mechanical application of VA's Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann.  Here, such mechanical 
application of the Rating Schedule results in a 70 percent 
rating.

The claim for an increased evaluation for hearing loss is 
denied.

The provisions of 38 C.F.R § 4.130, Diagnostic Code (Code) 
9411 provide that a 50 percent rating is warranted for post 
traumatic stress disorder when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

If PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships, then a 70 
percent evaluation is in order.  Id.

A global assessment of functioning score rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-
IV).

The medical evidence of record is against finding that the 
criteria set out in 38 C.F.R. § 4.130, Code 9411, and 
necessary for the assignment of a 70 percent rating, have 
been met.  Of particular note, while the veteran did admit to 
passive occasional suicidal thoughts in February 2007 
relative to his age and global health, neither the VA 
examination conducted in April 2006, nor the one conducted in 
February 2007, showed that the veteran suffered from symptoms 
such as suicidal ideation due to post traumatic stress 
disorder alone or obsessional rituals which interfere with 
routine activities.  His speech was not intermittently 
illogical, obscure, or irrelevant.  The appellant was not in 
near-continuous panic or depression such as to affect his 
ability to function independently, appropriately and 
effectively.  Finally, there is no evidence of impaired 
impulse control, spatial disorientation, or a neglect of 
personal appearance and hygiene.  

Further, the two global assessment of functioning scores of 
record, 60 and 62, provided in 2006 and 2007, respectively, 
contemplate no more than moderate impairment.  A global 
assessment of functioning score of 51 to 60 suggests that the 
veteran's psychiatric disability is manifested by 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or schooling function (e.g., few 
friends, conflicts with peers or co- workers)"; a global 
assessment of functioning score between 61 to 70 suggests 
that the veteran's psychiatric disability is manifested by 
"[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  See DSM-IV.

In essence, the preponderance of the clinical evidence of 
record is against finding that the veteran's post traumatic 
stress disorder is more severe than reflected by the 50 
percent rating currently assigned.  Accordingly, in light of 
the totality of the evidence of record, a rating higher than 
50 percent is not warranted for post traumatic stress 
disorder.  

Finally, the RO has evaluated residuals of the veteran's 
deviated nasal septum as 10 percent disabling pursuant to 
Code 6502.  Under this code, a maximum rating of 10 percent 
is assigned for traumatic nasal septum deviation with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.71a.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  That is, there is no evidence that the appellant's 
nasal disorder has caused frequent hospitalization, or that 
it alone has caused a marked interference with employment.  
For this reason, the Board finds no basis to refer this case 
for consideration of an extraschedular rating.


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for left eye 
blindness is denied.

Entitlement to a rating in excess of 70 percent for hearing 
loss is denied.  

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder  is denied.  

Entitlement to rating in excess of 10 percent for deviated 
nasal septum is denied.  


REMAND

The veteran contends that his service-connected disorders 
render him unable to obtain or retain substantially gainful 
employment.  Service connection is in effect for hearing 
loss, evaluated as 70 percent disabling; post traumatic 
stress disorder,  evaluated as 50 percent disabling; and for 
residuals of a deviated nasal septum, evaluated as 10 percent 
disabling.  The combined disability evaluation for the 
veteran's disorders is 90 percent.  

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2), and provide for a total disability rating for 
any single disability or combination of disabilities 
prescribed a 100 percent evaluation in the Rating Schedule; 
or where the requirements of 38 C.F.R. § 4.16(a) are met.

A total disability evaluation based on individual 
unemployability due to service connected disorders may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).  

The record reflects that the veteran was afforded a VA post 
traumatic stress disorder examination in February 2007. 
 While the examiner commented that the veteran was "retired, 
so there is no effect on employment functioning," that 
opinion fails to address whether post traumatic stress 
disorder alone or in combination with the appellant's service 
connected hearing loss and deviated septum precludes 
substantially gainful employment without consideration of the 
appellant's age.  

The Court has held that in a claim of entitlement to for a 
total rating based on individual unemployability the duty to 
assist requires VA to obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disabilities alone have on his ability to work.  See Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994).  Given the failure of 
the record to offer such an opinion, the Board will remand 
the case for further examination.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
a VA social and industrial survey to 
ascertain whether he is unemployable 
due to his service connected post 
traumatic stress disorder, hearing loss 
and deviated septum alone.  The 
appellant's advanced age may not be 
considered.  It is imperative that the 
claims file and a copy of this REMAND 
be made available to the examiner for 
review in connection with the 
examination.  All indicated special 
studies and tests should be 
accomplished.  The examiner must 
address whether it is at least as 
likely as not that the veteran is 
unable to obtain or maintain a 
substantially gainful occupation due 
solely to his service connected 
disorders.  The examiner must attempt 
to separate the effects of nonservice-
connected disabilities.  If the 
nonservice connected pathology cannot 
be separated without engaging in 
speculation, that fact must be noted.  
A complete rationale must be offered 
for any opinion provided

2.  Thereafter, the RO should schedule 
the veteran for a VA medical examination 
by a physician with appropriate expertise 
to determine the impact of his service-
connected hearing loss, post traumatic 
stress disorder, and deviated septum 
alone on his employability.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail. In accordance with the latest 
AMIE worksheets, the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of his three service-connected 
disabilities.  The examiner must then 
opine whether the veteran's service-
connected disabilities alone, 
irrespective of the appellant's age, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
rationale for all opinions expressed 
should be provided. The claims files, 
including a copy of this remand, must be 
made available to the examiner for 
review.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the above-ordered scheduled examinations 
and to cooperate in the development of 
the claim, and that the consequences for 
failing to report for any VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Following any other indicated 
development, readjudicate the appealed 
issue.  If the appeal is denied, the 
veteran and his attorney should be 
provided a SSOC.

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


